Citation Nr: 0106787	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  96-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted from October 21, 1993, for 
post-traumatic stress disorder?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, P. E., J. C., and P. T.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to July 
1945, to include combat service during the initial invasion 
of Normandy, France on June 6, 1944.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
May 1994, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Roanoke, Virginia 
(hereinafter RO).

On July 27, 1999, the Board found that the claims of 
entitlement to service connection for arthritis of the hands 
and a right leg disorder were not well grounded.  However, 
since that decision, the Veterans Claims Assistance Act of 
2000 was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Unlike the version of the law in effect at the time 
of the Board decision, VA is now charged with the duty to 
assist almost every claimant, as well as the duty to provide 
certain notices to claimants to assist them in pursuing the 
benefit sought.  This new law, however, can only be 
considered if the veteran files an application by November 9, 
2002, to have the claims readjudicated, as if the denials had 
not been made.  Therefore, the Board takes this opportunity 
to invite the veteran to file such an application.  


FINDING OF FACT

The veteran is unable to secure a substantially gainful 
occupation due to his service-connected post-traumatic stress 
disorder with alcoholism.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating 
from October 21, 1993, for post-traumatic stress disorder 
with alcoholism have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Allen v. Principi, No. 99-7199 
(Fed.Cir. Feb. 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service personnel records reveal he served in 
combat during World War II.  The veteran has testified that 
he was hospitalized in December 1944 due to combat fatigue.  
Although his service medical records are negative for any 
evidence of hospitalization, an extract, dated in 1963, from 
miscellaneous records from the General Services 
Administration, demonstrates that the veteran was 
hospitalized in December 1944; the nature of the 
hospitalization was not shown.  However, a copy of a letter 
from the veteran to his parents dated in December 1944, 
states that he had been in the hospital because his "nerves 
gave way on me."  The veteran's service discharge 
examination dated in July 1945, reported a normal psychiatric 
diagnosis.  

A VA hospital report dated in February 1991, reported the 
veteran was admitted for alcohol dependence.  It was noted 
that the veteran had been retired since 1984, and complained 
of being nervous.  The veteran was detoxified and completed 
an alcohol rehabilitation program.  The diagnoses included 
continuous alcohol dependence and a generalized anxiety 
disorder.

A VA examination conducted in February 1994, reported a 
marked startle reaction, and that the veteran lost his 
concentration when he heard noises outside the examination 
room.  The veteran reported intrusive memories and 
nightmares, although the nightmares were not as strong as 
they had been.  

On mental status examination, the veteran was oriented, and 
his thought processes were logical, coherent, and sequential.  
His fund of information and abstract reasoning ability were 
commensurate with his educational level.  The veteran's 
memory was noted as mild to moderately impaired.  The 
examiner reported that the veteran had been abusing alcohol 
since 1946 to control his post-traumatic stress disorder 
symptoms.  This self-medication was noted as "somewhat 
effective" until the death of his wife and the loss of his 
business, but since that time, post-traumatic stress disorder 
symptomatology had become "more of a problem."  The 
examiner indicated that although the veteran denied 
depression, he was tearful during the examination when the 
topic dealt with his experiences in the military or his 
current symptoms.  The examiner found the veteran's 
post-traumatic stress disorder caused mild to moderate 
impairment, but that his memory and ability to concentrate 
and focus his attention "would make it quite difficult for 
him to function vocationally in any capacity that required 
accuracy or sustained attention."  The diagnoses included 
post-traumatic stress disorder and alcohol dependence.

A VA examination conducted in April 1994, reported that the 
veteran worked part-time at a concession stand.  The veteran 
complained of insecurity, a fear of dying, anhedonia, loss of 
energy, nightmares, sleep impairment, and irritability.  He 
denied hallucinations, flashbacks, delusions, homicidal 
ideation, violent behavior, paranoid ideation, and 
hypervigilance.  On mental status examination, the veteran 
was alert, oriented, cooperative, and talkative.  His mood 
was anxious and depressed.  He was tense and restless, showed 
memory and concentration difficulties, was circumstantial and 
rambling in answering questions, was often tearful, and never 
smiled or laughed.  Eye contact was limited.  The veteran's 
psychomotor activities were within normal limits and he was 
not psychotic.  His perception, thinking, and thought content 
were not grossly abnormal, although his insight was reported 
as partial.  His recent memory was markedly impaired, but his 
immediate and remote memories were intact.  Concentration was 
reported as moderately impaired.  The veteran's fund of 
general information, abstract thinking, and judgment were 
intact.  The diagnoses included post-traumatic stress 
disorder and alcohol dependence. 

VA outpatient treatment records from 1994 to 1995, report 
depression, anxiety, and continued alcohol dependence.  The 
veteran was hospitalized for detoxification in February 1995.  
It was noted that the veteran had been working at a military 
lodge as a cook.  The diagnoses included alcohol dependence.  
The veteran testified at a personal hearing before the RO in 
May 1995, that he thought of suicide, but did not have any 
plans.  He stated he rarely lost his temper, he had trouble 
sleeping, and had problems with his memory.  The veteran 
reported that he worked at a military lodge five days a week, 
for approximately 6 to 7 hours a day.  

A VA examination conducted in September 1997, reported 
complaints of being constantly worried, depression, insomnia, 
crying spells, lack of energy, hypervigilance, and feelings 
of hopelessness.  The veteran noted he was constantly nervous 
and tense.  He denied panic attacks, obsessive rituals, 
delusions, hallucinations, suicidal or homicidal ideation, 
irritability, or paranoid ideations.  He stated that he 
thought of his war experiences "pretty often."  The 
examiner noted that his social behavior was within normal 
limits.  

On mental status examination, the veteran was alert and 
oriented, and his behavior was cooperative and appropriate.  
It was noted that the veteran was talkative, although his 
mood was anxious and depressed.  He was tense and restless, 
was tearful and times, and never laughed or smiled.  Eye 
contact was fair, and his speech was circumstantial at times, 
but generally logical, clear, and relevant.  His affect was 
appropriate, but restricted.  Psychomotor activity was within 
normal limits.  Perception, thinking, and thought content 
were free of gross abnormalities.  The veteran's insight was 
reported as fair.  His recent memory was mildly impaired, but 
his immediate and remote memories were intact.  His 
concentration was adequate.  The veteran's fund of general 
information, abstract thinking, and judgment were intact.  
The diagnoses included post-traumatic stress disorder and 
alcohol dependence.  A global assessment functioning score of 
70 was assigned, indicating some mild symptoms or some 
difficulty in social, occupationally, or school functioning, 
but generally functioning pretty well.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  The 
examiner noted that the veteran's claims file was not 
available for review.

Nevertheless, a VA outpatient treatment record dated in 
October 1997, reported that the veteran complained of 
depression, recurrent intrusive thoughts, and ruminating 
about the war.  It was noted that most days, the veteran 
stayed at home by himself, but worked one day a week at a 
concession stand.  At night, the veteran would go the 
military lodge to be with other veterans.  The mental status 
examination found the veteran's speech was rapid and easily 
derailed, with tangential and circumstantial processes.  His 
affect was dysphoric and tearful at times.  The veteran 
reported occasional suicidal ideation, but with no intent or 
plan.  Cognition was intact, except for mild short-term 
deficits.  The diagnoses included alcohol dependence and 
post-traumatic stress disorder.  The veteran's global 
assessment functioning score was 45 to 50, indicating serious 
symptoms or serious impairment in social or occupational 
functioning.  Id.  Thereafter, VA outpatient treatment 
records from 1997 to 1999, report continued complaints of 
post-traumatic stress disorder symptoms.  The diagnoses 
included alcohol dependence and post-traumatic stress 
disorder.

The veteran testified at a personal hearing before the Board 
in June 1999, that he kept the lights on at night because he 
was afraid.  He stated that he stayed in his house alone 
everyday, unless he could get a ride to a military lodge to 
play cards and socialize with other veterans late in the 
afternoon.  The veteran reported that his symptoms had become 
worse since he was not around people as much.  He stated that 
he thought of suicide, but did not have any plans.  P. T. 
testified that the veteran stopped working at the military 
lodge as a cook in 1995 due to both physical and mental 
reasons, and would not be rehired due to those same reasons.  

At a VA examination conducted in March 2000, the veteran 
stated that he was depressed all the time, had feelings of 
hopelessness, and had daily crying spells.  He had intrusive 
thoughts of the death of his friends in combat, particularly 
when he was home alone.  When he went to the military lodge, 
he was able to block out war-related thoughts.  He denied 
flashbacks, anhedonia, and anorexia.  He had combat-related 
nightmares approximately every 2 to 3 weeks, and felt 
survival guilt.  

On mental status examination, the veteran's speech was normal 
in rate, pattern and flow.  He stated that approximately once 
every six months when he would be alone, he would hear his 
"voice" (sic) being called.  He denied visual 
hallucinations, suicidal and homicidal ideation, and 
delusions.  Thought processes were reported as linear, 
logical, and goal directed.  The veteran's affect was tearful 
at times, appropriate, constricted, and congruent to mood, 
which was dysphoric.  Cognitively, he was oriented and alert.  
Similarities were sometimes concrete and occasionally 
abstract.  The diagnoses included post-traumatic stress 
disorder, substance induced-mood disorder versus major 
depression, and alcohol dependence.  His global assessment 
functioning score was 45, indicating serious symptoms or 
serious impairment in social or occupational functioning.  
Id.  The examiner opined that the veteran had numerous 
symptoms of post-traumatic stress disorder to include 
recurrent and intrusive distressing recollections, and 
psychological and physiological distress upon internal and 
external cues.  However, the veteran felt no detachment and 
did not have a restricted range of affect or a sense of 
foreshortened future.  An exaggerated startle response was 
not shown, nor was hypervigilance or difficulty with 
concentration.  The examiner further noted that the veteran's 
mood disturbance caused impairment in social and occupational 
areas of functioning, in that he lost his job because of his 
drinking and depressive symptoms.  Moreover, the examiner 
stated that alcohol dependence was a significant factor with 
the veteran.  The global assessment functioning score of 45 
was noted as representing serious impairment in social and 
occupational functioning due to his inability to keep a job 
and his strained relationship with his daughter.  The 
examiner commented that the veteran's post-traumatic stress 
disorder had not increased in severity since the VA 
examination in 1997, but that the "mood symptoms, made worse 
by his alcohol use, continue unabated, at least partially due 
to the patient's noncompliance with medication regimen."

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and the veteran has been 
examined by the VA in connection with his claim.  The RO 
complied with a Board remand dated in July 1999, and 
conducted an additional VA examination and obtained 
additional treatment records.  See Smith v. Gober, 14 Vet. 
App. 199 (2000).  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that this claim is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.

In this case, the RO granted service connection and 
originally assigned a 30 percent evaluation for 
post-traumatic stress disorder as of the date of receipt of 
the veteran's claim, i.e., October 21, 1993.  See 38 C.F.R. 
§ 3.400 (2000).  Subsequent to this decision, the RO granted 
a 50 percent disability rating, effective as of October 21, 
1993.  The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); with 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  VAOGCPREC 11-97; 62 
Fed.Reg. 37953 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This determination depends on the facts of 
the particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

A 50 percent disability evaluation under the old criteria was 
warranted for post-traumatic stress disorder when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and his reliability, flexibility, and efficiency levels were 
so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and his psychoneurotic symptoms be of 
such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all contacts 
except the most intimate be so adversely affected as to result 
in the veteran's virtual isolation in the community, or that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or that the individual was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
(1996).  

In the instant case, the Board finds that the rating criteria 
from 1993 to 1996 to be the set of regulations that is more 
favorable to the veteran.  In this regard, the United States 
Court of Appeals for Veterans Claims held that the criteria 
for a 100 percent rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9411, were each independent bases for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Therefore, under the former regulations, if the veteran's 
post-traumatic stress disorder resulted in either (1) 
"virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms," or (3) a 
"[demonstrable inability] to obtain or retain employment," a 
100 percent schedular rating would be applicable.  See 38 
C.F.R. § 4.132 (1996).  

VA examinations have shown that the veteran was in touch with 
reality and he did not experience disturbed thought or 
behavioral processes such as fantasy, confusion, panic, and 
explosions of aggressive energy.  Additionally, although it 
has been shown that the veteran is reclusive, he has testified 
that he plays cards and socializes on an almost daily basis at 
the local chapter of a military lodge.  Accordingly, the 
evidence of record does not demonstrate findings of 
symptomatology of virtual isolation or totally incapacitating 
psychoneurotic symptoms.  

There is evidence of record, however that indicates that the 
veteran's post-traumatic stress disorder has caused transient 
suicidal ideation, a dysphoric mood, and constant depression.  
Moreover, the record shows that PTSD precludes the appellant 
from securing a substantially gainful occupation.  Although 
the appellant previously worked part-time at a concession 
stand and at a military lodge, there is no evidence that 
either part-time job was anything more than marginal 
employment, and there is no evidence that substantially 
gainful employment was possible at any time since October 23, 
1993.  Moreover, it is well to observe that the veteran has 
had a long and troubled history of alcohol abuse.  
Significantly, however, a VA examiner has found alcohol abuse 
to be due to the appellant's attempt to self medicate his PTSD 
symptomatology.  The United States Court of Appeals for the 
Federal Circuit recently held that service connection may be 
granted for alcohol abuse secondary to PTSD.  Allen v. 
Principi, No. 99-7199 (Fed.Cir. Feb. 2, 2001).  ("The 
language of 38 U.S.C.A. § 1110 permits compensation in the 
limited case where an alcohol or drug abuse disability 
'results from' a disease contracted in the line of duty."  
Id. slip op. at 21.)

Accordingly, the Board finds the impact of the appellant's 
PTSD with alcoholism to be totally disabling because it 
precludes substantially gainful employment.  Therefore, a 100 
percent evaluation from October 21, 1993, for post-traumatic 
stress disorder is warranted.   


ORDER

An initial 100 percent evaluation from October 21, 1993, for 
post-traumatic stress disorder with alcoholism is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

